DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34-52 are pending in the application.
Applicant’s amendment to the claims, filed on February 22, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on February 22, 2021, is acknowledged.
Applicant’s amendment to the drawing figures, filed on February 22, 2021, is acknowledged.
Applicant’s remarks filed on February 22, 2021 in response to the non-final rejection mailed on September 21, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 47-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
Claims 34-46 are being examined on the merits with claims 34 and 37 being examined only to the extent the claims read on the elected subject matter. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Claim Objections
Claims 34 and 37-39 are objected to because of the following informalities:
Claim 34 is objected to in the recitation of “the polypeptide exhibiting lycopene cyclase activity has at least 90% identity to a polypeptide selected from the group consisting of SEQ ID NO: 1, 3, 5, 7, 9, 75, 77, 79, 81, 83, 85 or 87” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “the amino acid sequence of the polypeptide exhibiting lycopene cyclase activity has at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 3, 5, 7, 9, 75, 77, 79, 81, 83, 85 and 87”.
Claim 37 is objected to in the recitation of “a polypeptide selected from the group consisting of SEQ ID NO: 1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “an amino acid sequence selected from the group consisting of SEQ ID NO: 1”.
Claim 38 is objected to in the recitation of “the polypeptide exhibiting beta-carotene hydroxylase activity comprises a polypeptide having at least 90% identity to a polypeptide selected from the group consisting of SEQ ID NO: 11” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., 
Claim 39 is objected to in the recitation of “the polypeptide exhibiting beta-carotene ketolase activity comprises a polypeptide having at least 90% identity to a polypeptide selected from the group consisting of SEQ ID NO: 27” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “the polypeptide exhibiting beta-carotene ketolase activity comprises an amino acid sequence having at least 90% identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 27”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 43 is newly rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As amended, claim 34 recites “recombinant thermophilic Deinococcus bacterium”. As such, claim 43 does not further limit the amended claim 34. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 40 and 41 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s amendment to replace “the” with “an”. 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 37-39 under 35 U.S.C. 112(a) is withdrawn. The specification discloses a plurality of sequences of polypeptides having lycopene cyclase activity, a plurality of sequences of polypeptides having beta-carotene hydroxylase activity, and a plurality of sequences of polypeptides having beta-carotene ketolase, which can be aligned by one of skill in the art to identify conserved and non-conserved amino acids within the 90% identity limitations in each of claims 34, 38 and 39.  

Claim Rejections - 35 USC § 103
Claims 34-39 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2006/0035312 A1; cited on Form PTO-892 mailed on September 21, 2020; hereafter “Cheng”) in view of 
Gerber et al. (J. Appl. Microbiol. 119:1-10, 2015; cited on Form PTO-892 mailed on September 21, 2020; hereafter “Gerber”) and 
Misawa et al. (J. Bacteriol. 172:6704-6712, 1990; cited on Form PTO-892 mailed on September 21, 2020; hereafter “Misawa”) and as evidenced by 

GenBank Accession Number Y15112 (September 1999, 4 pages; cited on Form PTO-892 mailed on September 21, 2020; hereafter “GenBank Y15112”). 
The claims are drawn to a recombinant thermophilic Deinococcus bacterium comprising a heterologous nucleic acid sequence encoding a polypeptide exhibiting lycopene cyclase activity and being able to produce beta-carotene when cultured at a temperature greater than 40oC, wherein the polypeptide exhibiting lycopene cyclase activity has at least 90% identity to a polypeptide selected from the group consisting of SEQ ID NO: 1, 7, 9, 75, 77, 79, 81, 83, 85 or 87.
Regarding claims 34, 37, and 43-45, the reference of Cheng discloses recombinant expression of carotenoid biosynthetic pathway genes in a heterologous microbial host cell including the bacterium Deinococcus for the production of hydroxylated carotenoids including zeaxanthin and astaxanthin (paragraphs [0175] and [0178]; Figure 1). Cheng discloses expression of a gene encoding lycopene cyclase (CrtY), which converts lycopene to beta-carotene (paragraphs [0103], [0108], and [0231]). 
Regarding the interpretation of “precursor” in claim 44, the specification discloses that the “precursor” of astaxanthin includes beta-carotene, canthaxantin, and zeaxanthin (specification at p. 42, lines 9-12). However, given a broadest reasonable interpretation, the recited “precursor” is interpreted as broadly encompassing any metabolite in an astaxanthin metabolic pathway.  

Regarding claims 36, 44, and 46, Cheng discloses expression of a gene encoding beta-carotene ketolase (CrtW), which converts beta-carotene to canthaxanthin, and canthaxanthin can be converted to astaxanthin by CrtZ (paragraphs [0103], [0112], and [0232]). 
Regarding claim 38, Cheng discloses the crtZ gene of Pantoea agglomerans as disclosed by GenBank Accession Number M87280 (p. 20, Table 2, column 2), which, as shown by the evidentiary reference of GenBank M87280, encodes an amino acid sequence that is identical to SEQ ID NO: 13 of this application. 
Regarding claim 39, Cheng discloses the crtW gene of Paracoccus marcusii as disclosed by GenBank Accession Number Y15112 (p. 20, Table 2, column 2), which, as shown by the evidentiary reference of GenBank Y15112, encodes an amino acid sequence that has 99% sequence identity to SEQ ID NO: 31 of this application. In the interest of clarity, it is noted that while the rejection is directed in-part to the non-elected species of SEQ ID NO: 31, this species has yet to be searched and examined as the cited prior art was identified during a search of the elected species of SEQ ID NO: 47. 
Regarding claim 42, Cheng discloses expression of a gene encoding farnesyl diphosphate synthase (IspA) (paragraphs [0102], [0112], and [0232]). 
The differences between Cheng and the claimed invention are: 
1) Cheng does not disclose a thermophilic Deinococcus as recited in claims 34 and 43, culturing Deinococcus at a temperature greater than 40oC as recited in Deinococcus at a temperature between 42 and 48oC as recited in claims 44-46; and 
2) Cheng does not disclose a lycopene cyclase as recited in claims 34 and 37. 
Regarding difference 1), the reference of Gerber teaches that Deinococcus species are an attractive alternative to E. coli for use in industrial biotechnology (p. 1, Summary), specifically noting the well-studied species of Deinococcus geothermalis (p. 2, column 1, top). Gerber teaches that the well-known robustness of this bacterium and its physiological specificities make it an attractive chassis for biotechnological applications (p. 1, column 2). Gerber discloses that species of Deinococcus grow at temperatures ranging from 4 to 55oC (p. 1, column 1, bottom). Gerber cites to the reference of Ferreira et al. (p. 8, column 1) with a title describing Deinococcus geothermalis as being a thermophile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng, Gerber, and Misawa to use Deinococcus geothermalis for Cheng’s microbial host cell. One would have been motivated to and would have had a reasonable expectation of success to do this because Cheng discloses Deinococcus as the microbial host cell and Gerber discloses the use of Deinococcus species for biotechnology applications, particularly the well-studied species of Deinococcus geothermalis. 
Regarding difference 2), the reference of Misawa teaches the Erwinia uredovora carotenoid pathway biosynthesis genes and their heterologous expression in E. coli (p. 6704, Abstract), which resulted in the production of carotenoids (Table 1). Specifically, Misawa teaches the crtY gene encoding lycopene cyclase, which converts lycopene to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng, Gerber, and Misawa to use the Erwinia uredovora crtY gene for Cheng’s Deinococcus host cell. One would have been motivated to and would have had a reasonable expectation of success to do this because Misawa taught heterologous expression of the Erwinia uredovora crtY gene in an E. coli host cell, which resulted in the production of beta-carotene. 
Therefore, the recombinant thermophilic Deinococcus bacterium of claims 34-39 and 42-46 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (supra) in view of Gerber (supra) and Misawa (supra) and as evidenced by GenBank M87280 (supra) and GenBank Y15112 (supra) as applied to claims 34-39 and 42-46 above, and further in view of Tian et al. (Trends Microbiol. 18:512-520, 2010; cited on the IDS filed on December 7, 2018; hereafter “Tian”). 
The relevant teachings of Cheng, Gerber, and Misawa and evidentiary references GenBank M87280 and GenBank Y15112 as applied to claims 34-39 and 42-46 are set forth above. 

The difference between the combination of Cheng, Gerber, and Misawa is that the combination of cited prior art does not teach or suggest inactivation of a gene as recited in claims 40 and 41.  
The reference of Tian teaches that the carotenoid deinoxanthin is specific to Deinococcus and is the major carotenoid in Deinococcus radiodurans (p. 513, column 1). Tian teaches that deinoxanthin is distinct from the hydroxylated carotenoids including zeaxanthin and canthaxanthin (p. 513, column 1). Tian teaches the deinoxanthin biosynthetic pathway in Deinococcus radiodurans, which includes CrtD, CruF, and CrtO (Figure 2) and discloses the corresponding homologs in Deinococcus geothermalis (Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng, Gerber, Misawa, and Tian to use Deinococcus geothermalis with deletions of crtD, cruF, and crtO genes for Cheng’s microbial host cell. One would have been motivated to and would have had a reasonable expectation of success to do this because Cheng taught Deinococcus as the microbial host cell and further taught eliminating competing pathways by gene deletion, and Tian taught the major carotenoid pathway in Deinococcus, which uses and would compete for intermediates in Cheng’s hydroxylated carotenoid pathway. Therefore, the recombinant thermophilic Deinococcus bacterium of claims 40 and 41 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that while Cheng discloses Deinococcus as a bacterial host, the preferred bacteria are Escherichia, Bacillus, and Methylomonas. The applicant argues these preferred bacteria are mesophilic bacteria and all examples of bacterial growth disclosed in Cheng were performed at 30°C. 
The applicant argues that while Gerber discloses Deinococcus geothermalis as host bacteria for biotechnological applications, Gerber does not provide any motivation to choose and genetically engineer a Deinococcus geothermalis to produce beta-carotene. The applicant argues that Gerber teaches that “most of the genetic engineering tools available are devoted to D. radiodurans”. 
According to the applicant, neither Cheng nor Gerber, either alone or in combination, suggest using a thermophilic host cell for recombinant biosynthetic pathway genes disclosed by Cheng.
The applicant’s arguments are not found persuasive. Although Cheng may disclose preferred microbial hosts other than Deinococcus, according to MPEP 2123.II, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. As acknowledged by the applicant, Cheng explicitly discloses Deinococcus as a microbial host cell and Gerber explicitly teaches the benefits of using Deinococcus geothermalis as a host cell for biotechnology, including a method for transforming Deinococcus geothermalis for genetic engineering (p. 5, column 1). There is no disclosure in Cheng or any of the other cited prior art that discouraged one from using Deinococcus geothermalis for Cheng’s microbial host cell. Nor was there any implication that Deinococcus geothermalis would Deinococcus geothermalis for Cheng’s microbial host cell. 
The applicant further argues that Gerber discloses formation of biofilms that can impair industrial processes as a drawback to using thermophilic bacteria such as Deinococcus geothermalis and one of ordinary skill would not have been motivated to use a thermophilic Deinococcus instead of mesophilic bacteria, as hosts for recombinant biosynthetic pathway genes used for the production of beta-carotene.
The applicant’s argument is not found persuasive. First, the applicant mischaracterizes the teachings of Gerber as Gerber does not teach that the noted drawback is limited to Deinococcus geothermalis or even thermophilic bacteria. Rather, Gerber teaches that “[b]acterial biofilms can impair or enhance industrial processes” (p. 4, column 2), i.e., Gerber teaches bacterial biofilms in general can impair or enhance industrial processes. Second, the applicant fails to acknowledge that Gerber teaches that biofilm formation is not inherent to Deinococcus geothermalis and bacterial biofilms can enhance industrial processes and can be advantageous (p. 4, column 2). Contrary to the applicant’s position, in view of the combination of cited prior art, one would have been motivated to use Deinococcus geothermalis for Cheng’s microbial host cell. 
The applicant further argues the ability of the recombinant thermophilic Deinococcus bacterium to produce beta-carotene when cultured at a temperature greater than 40°C does not only rely on the thermophilic features of the bacterium but also on the capacity of the lycopene cyclase to function at a temperature greater than 40°C in a thermophilic Deinococcus bacterium. The applicant argues that using a Deinococcus bacterium requires identifying lycopene cyclases that are able to be expressed and synthesized in said host cell and have the capacity to function at a temperature greater than 40°C. The applicant cites to Examples 2 and 6 of the instant specification, asserting that lycopene cyclases of SEQ ID NO: 1, 7, 9, 75, 77, 79, 81, 83, 85 and 87 can be efficiently expressed in Deinococcus geothermalis, a thermophilic Deinococcus bacterium, and are able to produce beta-carotene when cultured at 45°C or 48°C. According to the applicant, neither Cheng nor Gerber, either alone or in combination, teach or suggest a lycopene cyclase that functions at a temperature greater than 40°C in a thermophilic host. 
The applicant’s arguments are not found persuasive. First, the claims are directed to a product and given a broadest reasonable interpretation, the claims do not require a step of culturing the recombinant thermophilic Deinococcus bacterium at any temperature – including a temperature greater than 40oC to produce beta-carotene. Second, even if the claims required the recombinant thermophilic Deinococcus bacterium to be cultured at a temperature greater than 40oC to produce beta-carotene, it was well-known in the prior art that mesophiles grow at temperatures up to 45oC (see, e.g., Schiraldi et al. (2014) Mesophilic Organisms. In: Drioli E., Giorno L. (eds) Encyclopedia of Membranes. Springer, Berlin, Heidelberg, 2 pages; particularly p. 1, column 1, top). As such, one would have reasonably expected that an enzyme from a mesophilic bacteria such as lycopene cyclase from Erwinia uredovora, when expressed in a thermophilic Deinococcus bacterium, would have been functional to produce beta-carotene at a temperature up to 45oC. 
Erwinia uredovora lycopene cyclase in E. coli, which belong to the family Enterobacteriaceae, the claimed bacterium is a Deinococcus, which is phylogenetically remote from Enterobacteriaceae, with a divergence at the phylum level. According to the applicant, due to their extreme divergence, one would not have considered that the expression of a gene and synthesis of a protein in E. coli can be extended to Deinococcus bacteria. The applicant argues that Erwinia uredovora and E. coli are mesophilic bacteria, while the claimed bacterium is a thermophilic bacterium and there is no teaching or suggestion by Misawa that the crtY gene of this pathway has the capacity to function at a temperature greater than 40°C in a thermophilic host. 
The applicant’s arguments are not found persuasive. There is no dispute that Deinococcus bacteria are different from Enterobacteriaceae bacteria. However, there is no evidence to support the applicant’s allegation that “due to their extreme divergence, one would not have considered that the expression of a gene and synthesis of a protein in E. coli can be extended to Deinococcus bacteria” and according to MPEP 2145, arguments of counsel cannot take the place of factually supported objective evidence. Rather, the preponderance of the evidence suggests otherwise as Cheng explicitly discloses Deinococcus as a microbial host cell for expressing lycopene cyclase and Gerber explicitly teaches using Deinococcus bacteria rather than E. coli for industrial biotechnology (p. 1, Summary). The applicant’s argument regarding the functioning of a mesophilic lycopene cyclase at a temperature greater than 40°C in a thermophilic host has been fully addressed above. 
prima facie obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Status of the claims:
Claims 34-52 are pending.
Claims 47-52 are withdrawn from consideration.
Claims 34-46 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656